           Case 1:18-cv-02185-LJL Document 338 Filed 04/15/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               4/15/2021
                                                                       :
EASTERN PROFIT CORPORATION LIMITED,                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      18-cv-2185 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
STRATEGIC VISION US LLC,                                               :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The Court has received the attached letter. The Court intends to take no action on the

letter since it is not framed as a motion.

        Counsel for each party should let the Court know by Friday, April 16, 2021 at 5:00 p.m.

whether it requests that the Court to take any action on the letter.


        SO ORDERED.


Dated: April 15, 2021                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
         Case 1:18-cv-02185-LJL Document 338 Filed 04/15/21 Page 2 of 7




                                         The Knows
                                     ℅ Rocco Castoro
                              2699 ½ Beachwood Dr. Suite 420
                                  Los Angeles, CA 90068
                                    rocco@theknows.net


                                          April 15, 2021



VIA EMAIL MESSAGE

Hon. Judge J. Lewis Liman
℅ Ruby J. Krajick, Clerk of Court
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
Courtroom 15C
500 Pearl St.
New York, NY 10007-1312

       RE:     Request for Open Trial, Eastern Profit Corp. Ltd. v. Strategic Vision, US, No.
               2018-cv-02185

Dear Judge Liman:

My name is Rocco Castoro.

I’m a member of the press writing to request that the Court keep open the case Eastern Profit
Corp. Ltd. v. Strategic Vision US, no. 2018-cv-02185, currently scheduled for trial on April 19,
2021.

The case is vital to a series of investigative reports that my team and I intend to publish over the
next month via the new platform and documentary studio I will be launching soon: The Knows
(available at www.theknows.net, following launch.) Previously, I was the editor-in-chief of VICE
Media.

I understand from news reports that Eastern Profit Corporation (“Eastern Profit”) has asked that
the courtroom be closed. See “Guo Wengui with Stephen Bannon Cited Sued Strategic Vision
Now Talk of Bob Fu 5th Column” Inner City Press (April 1, 2021) (Accessed at: Guo Wengui
With Stephen Bannon Cited Sued Strategic Vision Now Talk of Bob Fu 5th Column) I request
that the courtroom remain unsealed because:

(1) as a member of the press, I have standing to challenge any protective order should it issue;
(2) as a member of the press I have a qualified First Amendment right to attend judicial
           Case 1:18-cv-02185-LJL Document 338 Filed 04/15/21 Page 3 of 7

Hon. J. Lewis Liman
April 15, 2021
Page 2

proceedings; (3) as a member of the press, I possess a common law right to public access to
judicial proceedings; and (4) there is no extraordinary circumstance or compelling need
outweighing the public’s right to know about the trial which is of national and international
import. The case is currently scheduled for trial on April 19. I ask the Court to deny Eastern
Profit’s reqeust to seal the courtroom in this case. I write this letter in the hopes that the sealing
will not occur, and that I (I am based in LA) or a NYC-based freelancer may be able to attend the
proceedings, and that motions need not be filed to secure access.1

Background

The case is a breach of contract action between Eastern Profit Ltd., believed to be owned by Guo
Wengui, a Chinese billionaire wanted in the People’s Republic of China (the “PRC”) and the
United Arab Emirates (the “UAE”), and the owner of Strategic Vision US (“Strategic Vision”),
its principal French Wallop, and her business partner, J. Michael Waller. Guo, a fugitive Chinese
billionaire sought confidential information regarding certain individuals in order to obtain
political leverage in his efforts to obtain political asylum in the United States and get the PRC to
drop criminal charges against him. Wallop and Waller are long-time conservative activists who,
through Wallop’s Strategic Vision corporate vehicle, offered Guo advisory services regarding his
public crusade against the PRC in the U.S. and access to special investigatory services of third
parties who could obtain information Guo sought to use as political leverage. Guo did not accept
the advisory services, but agreed to use Strategic Vision

Guo, (who disclaims ownership interest in Eastern Profit Ltd.), filed suit in early 2018, claiming
that Strategic Vision breached its contract to provide him with political information. Depositions
in the matter reveal that Strategic Vision hired two teams to obtain information. The first,
referred to “Team 1” and “Hill” in the litigation, appears to involve a U.S.-based contract vehicle
for a team in Europe, likely Ukraine or the Russian Federation, given descriptions of the dangers
faced by Team 1 outlined by Mr. Waller in his deposition testimony. The second, referred to as
“Team 2” was a Texas corporation, Allied Special Operations Group, LLC, led by Russell
Ramsland Jr. a former Republican candidate for U.S. Representative and businessman. In
addition, Strategic Vision hired a U.K. firm, described as “Fletcher” to do some intelligence
gathering. Strategic Vision also hired an unidentified computer specialist in the U.S. to check on
the work of Team 1.

Beginning late last year, Ramsland has appeared as an expert witness in a number of trials
alleging election fraud in the Presidential election of 2020. Several of these trials are ongoing.

On January 10, 2021, the Court denied a request by one or more of the parties to hold a remote
trial. Note Order, Doc. 318 (Jan. 10, 2021). On January 28, the court set this matter for trial on
April 19, 2021. On March 29, 2021, the parties filed a Joint Letter Motion for Conference. Joint
Letter Motion for Conference, Doc. 323. That same day, an order issued scheduling the requested
conference on March 31. After the conference was held, press reports indicated that Eastern
Profit is seeking to close some the trial because it asserts one witness may invoke his or her Fifth

1
  I gratefully acknowledge the help of The Reporter’s Committee for the Press’ Hotline in directing The Knows to
the resources used to write this letter.
           Case 1:18-cv-02185-LJL Document 338 Filed 04/15/21 Page 4 of 7

Hon. J. Lewis Liman
April 15, 2021
Page 3

Amendment. See “Guo Wengui With Stephen Bannon Cited Sued Strategic Vision Now Talk of
Bob Fu 5th Column” Inner City Press (March 31, 2021) (Accessed at: Guo Wengui With
Stephen Bannon Cited Sued Strategic Vision Now Talk of Bob Fu 5th Column) This request
followed.

Analysis

The courtroom should remain open because (1) as a member of the press, I have standing to
challenge any protective order should it issue; (2) as a member of the press I have a qualified
First Amendment right to attend judicial proceedings; (3) as a member of the press, I possess a
common law right to public access to judicial proceedings; and (4) there is no extraordinary
circumstance or compelling need outweighing the public’s right to know about the trial which is
of national and international import.

   A.   Standing

As a member of the press, I have a presumptive right to access the courts. Under well-settled law
of the Second Circuit, my right to public access to courts finds its "twin sources" in the common
law right of public access to judicial documents and the qualified First Amendment right to
attend judicial proceedings. In re Omnicom Grp., Inc. Sec. Litig., No. 02 CIV. 4483 RCC/MHD,
2006 WL 3016311, at *1 (S.D.N.Y. Oct. 23, 2006).

As members of and surrogates for the public, news agencies and reporters such as myself have
standing to challenge protective orders in cases of public interest. Although I hope to avoid such
a filing, motions to intervene and unseal may be made at any time. See, e.g., In re Pineapple
Antitrust Litig., No. 04 MD. 1628 RMB MHD, 2015 WL 5439090, at *2 (S.D.N.Y. Aug. 10,
2015) ("There is no legal authority of which we are aware … to the effect that there is a deadline
by which such a journalistic request for access to documents must be asserted, and certainly no
requirement that the application be made before the lawsuit is closed.") Therefore, a member of
the media may seek to intervene in a case that has been dismissed or settled for the purpose of
unsealing records.

I am a member of the media. Formerly, I served as the Editor-in-Chief of Vice News, a magazine,
internet and video journalism company. Currently, I serve as CEO and Editor-in-Chief of The
Knows, an investigative journalism start up combining reporting features with public access to
journalism tools. We seek to report on facts revealed during discovery and trial in this case as
one of our first stories.

Because I am a member of the media and the public, I possess standing to seek an open trial in
this case.

   B.      A Qualified First Amendment Right to Attend Judicial Proceedings Exists

I have a qualified First Amendment right to attend the judicial proceedings in this matter. The
U.S. Supreme Court and the Second Circuit have consistently recognized that the public and
          Case 1:18-cv-02185-LJL Document 338 Filed 04/15/21 Page 5 of 7

Hon. J. Lewis Liman
April 15, 2021
Page 4

press have a presumptive First Amendment right of access to judicial proceedings in criminal
cases. Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 573 (1980) (plurality opinion).
Though the right of access to criminal trials is not "explicitly mentioned in terms in the First
Amendment . . . [the U.S. Supreme Court has] long eschewed any 'narrow, literal conception' of
the Amendment's terms." Globe Newspaper Co. v. Super. Ct., 457 U.S. 596, 604, (1982). The
Second Circuit has also extended this right to civil proceedings. See, e.g., Westmoreland v.
Columbia Broad. Sys., Inc., 752 F.2d 16, 23 (2d Cir.1984) (asserting that "the First Amendment
does secure to the public and to the press a right of access to civil proceedings"). Because the
Second Circuit has extended this right to the public and the press and I am a member of both the
press and the public, I possess the right to attend the proceedings.

The right of access applies to the trial and specific witnesses therein. The Court may close the
courtroom for particular witnesses or the entire trial. I urge that the Court apply the Second
Circuit’s “experience and logic” test for judicial documents to any requests for the trial or
specific witnesses’ testimony to be closed, as this test itself is derived from the right to access to
hearings.

This test is articulated by the Supreme Court in Press-Enterprise Co. v. Superior Court, 478 U.S.
1, 9 (1986). In this case, the test would require the court to consider both (1) whether the hearing
has “have historically been open to the press and general public” and (2) whether “public access
plays a significant positive role in the functioning of the particular process in question.” Lugosch
v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006) (quoting Press-Enter. Co., 478
U.S. at 8). As further explained by the Second Circuit in Lugosch, 453 F.3d at 120, “courts that
have undertaken this type of inquiry have generally invoked the common law right of access to
judicial documents in support of finding a history of openness. The second approach considers
the extent to which the judicial documents are derived from or [are] a necessary corollary of the
capacity to attend the relevant proceedings.” (internal quotation marks and citations omitted).

The presumption of access under the First Amendment is not absolute. Once the court finds that
a qualified First Amendment right of access to certain judicial documents exists, documents may
still be sealed, but only if "specific, on the record findings are made demonstrating that closure is
essential to preserve higher values and is narrowly tailored to serve that interest." In re N.Y.
Times Co., 828 F.2d 110, 116 (2d Cir. 1987).

Here, there is no reason to seal the courtroom because historically, civil and criminal trials have
been open to the public. E*Trade Fin. Corp. v. Deutsche Bank AG, 582 F. Supp. 2d 528, 531
(S.D.N.Y. 2008) (citing Richmond Newspapers v. Virginia, 448 U.S. 555, 580 n.17 (1980)). In
addition, public access would play a significant role in the functioning of this process because
the case is of national importance.

This case is of national importance for several reasons: First, it impacts directly on the United
States’ relationship with both the PRC and the UAE matters of great public import. Second, it
involves a matter impacting the former President of the United States and his handling of
multiple criminal matters and pardons revolving around national figures such as Elliott Brodiy,
Stephen Bannon and others. Third, it involves issues of computer privacy and intrusion, a
         Case 1:18-cv-02185-LJL Document 338 Filed 04/15/21 Page 6 of 7

Hon. J. Lewis Liman
April 15, 2021
Page 5

national problem. Fourth, it concerns the background and credibility of Russell Ramsland III, a
prominent witness in multiple national civil trials asserting that the Presidential election of 2020
was “stolen.” These interests must outweigh any privacy interests of any witnesses, as the
witnesses and litigants have themselves inserted themselves into controversies of national import
via their own conduct. Eastern Profit entered into a contract to obtain information for a media
campaign. It now seeks to prevent the public from learning of its efforts by sealing the courtroom
in this matter. The interest of any one private witness in hiding their assertion of their Fifth
Amendment right to avoid self-incrimination cannot outweigh the public interest in knowing the
facts of this matter.

   C.     A Common Law Right to Attend the Trial Exists

Historically, at common law, "both civil and criminal trials have been presumptively open."
E*Trade, 582 F. Supp. 2d at 531(citations omitted). As with the First Amendment, the right of
access also extends to judicial documents. The Second Circuit has emphasized that "the
common law right of public access to judicial documents is firmly rooted in our nation's history."
Lugosch, 435 F.3d at 119.

   D.    The Court should not close this Matter

The Court should not close this matter. Closure requires judicial review and "specific, on the
record findings demonstrating that closure is essential to preserve higher values and is narrowly
tailored to serve that interest." In re N.Y. Times Co., 828 F.2d at 116. Therefore, in most cases, "a
judge must carefully and skeptically review sealing requests to ensure that there really is an
extraordinary circumstance or compelling need." Software Dealers Assoc. v. Orion Pictures,
Corp., 21 F.3d 24, 27 (2d Cir.1994).

Here, the compelling need cited, the purported private exercise of the Fifth Amendment right of
a witness is not an extraordinary circumstance or compelling need. The litigants and witnesses in
this matter have, by their own conduct, put any potential criminal jeopardy in play. In addition,
they are public figures who entered into the contract at issue in the litigation for the express
purpose of providing information for public release to media outlets. Mr. Guo has engaged in a
four-year media campaign inside and outside of the United States. Mr. Waller is a nationally
recognized authority on international security matters. Their private need cannot outweigh the
strong public interest in knowledge of matters of national and international political import. The
Court should therefore deny any request to seal any portion of the trial.

Conclusion

The courtroom should remain open because (1) as a member of the press, I have standing to
challenge any protective order should it issue; (2) as a member of the press I have a qualified
First Amendment right to attend judicial proceedings; (3) as a member of the press, I possess a
common law right to public access to judicial proceedings; and (4) there is no extraordinary
circumstance or compelling need outweighing the public’s right to know about the trial which is
of national and international import.
        Case 1:18-cv-02185-LJL Document 338 Filed 04/15/21 Page 7 of 7

Hon. J. Lewis Liman
April 15, 2021
Page 6


                                    Sincerely,


                                    ______________
                                    Rocco Castoro
                                    Editor-in-Chief, The Knows
                                    rocco@theknows.net
